Citation Nr: 0819885	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  04-40 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder, for the periods from July 
17, 1997 to October 6, 1997, from November 1, 1997 to March 
3, 1998, from April 1, 1998 to December 1, 1998, from January 
1, 1999 to February 27, 2003, from April 1, 2003 to November 
8, 2005, and from January 1, 2006 to the present.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to February 
1973.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  VA is 
generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In this case, the veteran last underwent a comprehensive VA 
examination for PTSD in March 2004, over 4 years ago.  The 
veteran and the veteran's representative have both reported 
that this disability has increased in severity since that 
time.  Furthermore, the veteran's initial 50 percent 
evaluation has been interspersed with numerous 100 percent 
evaluations due to hospitalization for PTSD.  The most recent 
of these hospitalizations ended in January 2006 and there is 
no medical evidence of record dated after this period.  
Accordingly, the Board is not capable of determining the 
severity of the veteran's service-connected PTSD after the 
most recent 100 percent evaluation.  The Board therefore 
concludes that an additional VA examination is needed to 
provide a current picture of the veteran's service-connected 
PTSD.  38 C.F.R. §§ 3.326, 3.327 (2007).

Accordingly, the case is remanded for the following actions:

1.	The RO must make arrangements to 
provide the veteran with an examination 
to determine the current severity of 
his service-connected PTSD.  The claims 
file must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must 
provide accurate and fully descriptive 
assessments of all psychiatric 
symptoms.  The examiner must comment 
upon the presence or absence, and the 
frequency or severity of the following 
symptoms due to PTSD: depressed mood; 
anxiety; suspiciousness; panic attacks; 
sleep impairment; memory loss; 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; suicidal ideation; 
obsessional rituals which interfere 
with routine activities; intermittently 
illogical, obscure, or irrelevant 
speech; impaired impulse control; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score, 
together with an explanation of what 
the score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for 
all opinions must be provided.  The 
report must be typed.

2.	The RO must notify the veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
veteran of any scheduled VA examination 
must be placed in the veteran's claims 
file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).


